Citation Nr: 1042287	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
residuals of healed fractured ileum, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.  Jurisdiction was 
subsequently transferred to the RO in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examination to evaluate the service-connected 
lumbar spine disability was conducted in November 2005.  The 
Veteran and his representative have submitted evidence, which 
indicates that his condition has worsened since that time.  See 
June 2006 notice of disagreement, March 2007 VA Form 9 and 
October 2010 Written Presentation.  

The Veteran also indicated in his June 2006 notice of 
disagreement that he had retired early because of back pain and 
occasional loss of bladder control due to back pain.  This 
statement raises the issue of entitlement to a total rating for 
compensation purposes, which is a part of the claim for increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2009).

In addition, the Veteran has not been provided the notice 
required under 38 U.S.C.A. § 5103(a) (West 2002).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by Dingess 
v. Nicholson, 19 Vet. App. 473 and 
Vazquez-Flores v. Peake, 22 Vet. App. 37

2.  Schedule the Veteran for a VA 
examination to determine the current level 
of impairment due to the service-connected 
lumbar spine disability.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

Any indicated studies, including X-ray 
studies should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify the points, if any, 
at which pain begins.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, incoordination, pain or flare 
ups.

The examiner should identify any nerves 
affected by the cervical spine disability 
and severity of that disability.  
Specifically, discuss the Veteran's 
complaints of loss of bladder control due 
to back pain.

The examiner should specifically identify 
the frequency and duration of any periods 
of bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also provide an 
opinion as to whether the service 
connected disability together with his 
other service connected disability, 
residuals of a fracture of the left 
clavicle, would preclude the Veteran from 
maintaining employment for which his 
education and occupational experience 
would otherwise qualify him.  A rationale 
should be given for this opinion.

4.  If the benefits sought on appeal are 
not granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


